DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.

WITHDRAWN REJECTIONS
All rejections made of record in the previous Office Action mailed August 18, 2020 have been withdrawn due to Applicant’s addition of the “consists essentially of…” recitation in claims 1 and 27 in the Amendment filed August 28, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9, 11-13, 15-19, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 34 (and claims 21, 24, 25, 28 in regard to some dependent claims) of U.S. Patent No. 9,228,066 (US ‘066). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In regard to claims 1, 15, 26 and 27, the combination of claims 1, 6 and 34 of US ‘066 teach the claimed method, because (1) the composition taught in claims 1 and 6 (claim 6 reciting PHA, PHB and PHBV, all polyhydroxyalkanoates) falls completely within the scope of the composition recited in claims 1, 15, 26 and 27, (2) all structural limitations are met by the combination of claims 1, 6 and 34 of US ‘066, and (3), since claim 34 recites molded articles, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed used well known molding methods to those of ordinary skill in the art such as injection molding (claims 15 and 27) and thermoforming (claim 26) in order to form the molded articles of claim 34 of US ‘066 (and, in regard to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have molded the composition of US ‘066 to form the molded articles of claim 34 of US ‘066).
Although claim 34 of US ‘066 and claim 6 of US ‘066 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 34 and 6 of US ‘066 to formulate the claimed process, since such features are known features for a process of forming a molding as taught by US ‘066 (and such features are not mutually exclusive).

In regard to claim 2, claim 2 of the instant application encompasses or falls within the ranges recited in claim 1 of US ‘066.

 
In regard to claim 4, the claimed range greatly overlaps with the range recited in claim 24 of US ‘066. Although claims 34, 6 and 24 of US ‘066 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 34, 6 and 24 of US ‘066 to formulate the claimed process, since such features are known features for a process of forming a molding as taught by US ‘066 (and such features are not mutually exclusive).

In regard to claim 5, claim 5 of the instant application corresponds to claim 21 of US ‘066. Although claims 34, 6 and 21 of US ‘066 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 34, 6 and 21 of US ‘066 to formulate the claimed process, since such features are known features for a process of forming a molding as taught by US ‘066 (and such features are not mutually exclusive).

In regard to claim 7, claim 7 of the instant application corresponds to claims 1 and 28 of US ‘066 because (1) starch is native starch (and claim 28 explicitly recites “native starch”) and (2) all other options recited in claim 7 are starch derivatives (starch derivatives claimed in claim 1 of US ‘066). Although claims 34, 6 and 28 of US ‘066 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 34, 6 and 28 of US ‘066 to formulate the 

In regard to claim 9, claim 9 of the instant application corresponds to claim 25 of US ‘066. Although claims 34, 6 and 25 of US ‘066 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 34, 6 and 25 of US ‘066 to formulate the claimed process, since such features are known features for a process of forming a molding as taught by US ‘066 (and such features are not mutually exclusive).

In regard to claims 11 and 12, PHBV copolymer (polyhydroxybutyrate-co-3-hydroxyvalerate copolymer) claimed in claim 11 of the instant application is recited in claim 6 of US ‘066.

	In regard to claim 13, while US ‘066 does not recite the molar mass of the PHBs, one of ordinary skill in the art at the time of the filing of the application would have recognized that the claimed molar masses are customary molar masses for PHBs (and also for polymers in general).

In regard to claims 16-19, while US ‘066 does not recite the injection pressures and temperatures recited in claims 16-19, one of ordinary skill in the art at the time of the filing of the application would have recognized that the claimed injection pressures and temperatures are customary injection pressures and temperatures for injection molding thermoplastic articles.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 34 (and claims 21, 24, 25, 28) of U.S. Patent No. 9,228,066 (US ‘066) as evidenced by Wang et al. (US 2015/0322202). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1, 6 and 34 of US ‘066 teach the process for the production of a molding of a starch-PHB-plasticizer composition as discussed above in regard to claim 1. PHB has a melting point of 175℃, as evidenced by Wang et al. (US 2015/0322202) in paragraph 0068.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lay et al.  (USPN 5,095,054).


a. providing a polymer composition comprising a mixture of starch and polyhydroxybutyrate (PHB) (see, for example, claims 25, 21 and 20, molding taught in claim 25, and claims 1, 2 [which teaches PHB], and 20 ). Lay et al. teach that the ratio of the amount of starch to the amount of PHB is from 0.1:99.9 to 99.9:0.1, and that the starch is present in an amount of at least 50% by weight of the entire composition (claim 5) and that there is added a plasticizer in the range of about 0.5 to about 15% by weight (claims 14 and 24).

b. homogenizing the polymer composition with use of thermal and/or mechanical energy (see, for example, claim 20)

c. introducing the polymer composition into a mold; d. molding a molding in the mold to form a molding that consists essentially of the polymer composition; e. removing the molding from the mold. (claims 20 and 25) (while removing the molding is not explicitly taught in claims 20 and 25, part of forming a molding in its final form is inherently molding it in a mold and removing it from the mold). The molding consists essentially of the composition because nothing is molded but the composition.

While Lay et al. teach that the ratio of the amount of starch to the amount of PHB is from 0.1:99.9 to 99.9:0.1, and that the starch is present in an amount of at least 50% by weight of the entire composition (claim 5), which alone would satisfy the claimed relative amount limitation 

In regard to claim 2, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Since Lay et al. teach that the starch is present in an amount of at least 50% by weight of the entire composition (claim 5), and since the plasticizer is present in an amount of at most 10% by weight as proposed above in regard to claim 1, all relative amount ranges for the PHB claimed in claim 2 read on the compositions as proposed above in regard to claim 1.

In regard to claim 3, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Since Lay et al. teach that the starch is present in an 
In regard to claim 4, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Lay et al. teach that the heating of the composition is carried out at a temperature of 105 to 190℃ (see, for example, claim 8), a temperature range that falls within the claimed range. Also see, for example, col. 40, lines 23-57, explaining that that composition is heated in an extruder to form a melt.

In regard to claim 5, Lay et al. teach the process for the production of a molding as discussed above in regard to claims 4 and 1. Lay et al. teach the composition is homogenized via heat and pressure in an extruder. Also see, for example, Col. 40, lines 23-39, explaining that that composition is heated in an extruder to form a melt.

In regard to claim 6, Lay et al. teach the process for the production of a molding as discussed above in regard to claims 5, 4 and 1. Lay et al. teach that the starch is destructurized during the homogenation (see, for example, col. 40, lines 23-39).

In regard to claim 7, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. The destructurized starch starts as natural starch (see, for example, col. 3, lines 5-12).

In regard to claim 8, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. The plasticizer of claims 14 and 24 corresponds to the 

In regard to claim 9, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. The composition has a water content of less than 10% before introduction into the mold because the water content of the starch is 10% to 20%, a range that would result in amounts less than 10% water content for a large portion of the starch-PHB compositions that fall within the scope of the compositions taught by Lay et al. as discussed above in regard to claim 1.

In regard to claim 10, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. The structure recited in claim 10 is a PHB, and thereby falls within the scope of the teachings of Lay et al.

In regard to claims 11 and 12, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. While Lay et al. do not explicitly teach any of the PHBs are PHB copolymers (a copolymer of HB with another repeating unit), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a known PHB copolymer such as the two claimed PHB copolymers as the PHB taught by Lay et al., as one of ordinary skill in the art at the time of the filing of the application would have recognized the claimed PHB copolymers as PHB polymers.


In regard to claims 15 and 27, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Lay et al. teach injection molding as a suitable molding process for the molding process. See, for example, claim 25.

In regard to claims 16 and 17, the injection pressures taught throughout by Lay et al. are generally in the range of 1000 to 2000 bar (see throughout reference), and therefore it would have been obvious to have used such injection pressures for the particular starch-PHB-plasticizer composition discussed above in regard to claim 1.

In regard to claims 18 and 19, the injection temperatures taught throughout by Lay et al. are generally in the range of 150 to 180℃ (see throughout reference), and therefore it would have been obvious to have used such injection temperatures for the particular starch-PHB-plasticizer composition discussed above in regard to claim 1.

In regard to claims 21-24, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Lay et al. teach that the molding may be formed into a pharmaceutical capsule (see, for example, claim 26 of Lay et al.). The characteristics of the 

In regard to claim 25, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Lay et al. teach that the molding may be formed into a bottles, sheets, films, packaging materials, pipes, rods, laminates, sacks, bags, pharmaceutical capsules, granules or powders (see, for example, claim 26 of Lay et al.). A number of these particular items are packaging materials. Claim 25 of the application appears to recite a cup or a cup-like container, which is a well known form of packaging (and which is also a well known form of plastic molding). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the molding taught by Lay et al. as discussed above in regard to claim 1 in the form of a cup or a cup-like container, since a cup or a cup-like container is a well known form of packaging molding to those of ordinary skill in the art.

In regard to claim 26, Lay et al. teach the process for the production of a molding as discussed above in regard to claim 1. Lay et al. teach thermoforming as a suitable molding process for the molding process. See, for example, claim 25 of Lay et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lay et al.  (USPN 5,095,054) as evidenced by Wang et al. (US 2015/0322202).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782